                                                                             JLI
                                                                               LJ.<,s''
                                                                                      L't
                                                                                        'l
                                                                                         'i
                                                                                          2FlCE U.K DISI Cœ r
                                                                                     AT>     * .VA
                                                                                           FILED
                                                                                    N2k 2 ?2219
                        IN THE UNITED STATES DISTM CT COURT
                       FOR THE W MSTERN DISTRICT OF VIRGINIA                     JUm c uDLEy cLunx
                                                                               BK
                                    R OAN OK E D IV ISION                           DER JW ck RK

 BECKY ?ERKINS PIERSON,
        Petitioner,                                      CaseN o.7:15CR00102

 V.                                                      M EM OR ANDUM OPINION

 UNITED STATES OF AM EIUCA,                              By:Hon.Glen E.Conrad
                                                         SeniorUnited StatesDistrictJudge
        Respondént.

       Becky PerkinsPierson,a federalinm ate proceeding pro se,has filed a m otion to vacate,

setaside,orcorrecthersentencetmder28U.S.C.j2255.TheGovernmenthasfiledamotionto
dism iss. Pierson responded to thatm otion,and filed a fartherresponse styled msa m otion for

summaryjudgment.Thismatterisripeforconsideration.Forthereasonsbelow,thecout'twill
granttheGovernment'sm otion to dismissand deny Pierson'sm otions.

                                         Backeround

       On November24,2015,a federalgrandjury issued amulti-countindictment,charging
Pierson and severalotherdefendantswith drug-related crimes. CotmtOne charged Pierson and

others with conspiracy to distribute 50 gram s orm ore of methnmphetnmine in violation of 21

U.S.C. jâ 841(b)(1)(B) and 846. Count Eleven charged Pierson with possession of
methamphetnmine with intent to distribute, in violation of 21 U.S.C. jj 841(a)(1) and
841(b)(1)(C). On September20,2016,Piersonpledguiltyto CotmtOne.ECF No.268. Inher
m itten pleaagreement,Pierson agreedto tiwaiveanyright(sheqmayhaveto collaterallyattack,
in any ftlttlreproceeding,any orderissued in thism atter,unlesssuch attack isbased on ineffective

assistance of counsel.'' ECF N o.268 at 7. Also pursuant to that agreem ent,the G overnm ent

movedtodismissCountEleven.JZ;ECF No.347.
       The Presentence lnvestigation Report(çTSR''),prepared in anticipation of sentencing,
recom mended atotaloffenselevelof25. ECF N o.366. The offenselevelcalculation included a

two-levelincreasebecausea tqrenrm waslocated during asearch ofPierson'sbedroom .1d.at19.
                                                                                       ,

U.S.S.G.j2D1.1(b)(1)(ç$Ifa dangerousweapon (including a firenrm)waspossessed,increase
(offense levelqby 2 1eve1s.''). ThePSR also recommended a criminalhistory category of111,
resultingin an advisory guidelinerangeofimprisonm entof70-87 m onths.Id.at20.Further,the

PSR gtatedthatwithoutherpleaagreement,Pierson'srecomm endedsentencetmdertheguidelines

would have been 97 to 121m onths. The PSR also noted thatthe plea agreem entcontemplated

dismissing otherchargesagainstPierson.Id.at27.

       On M ay 18,2017,the courtadopted the PSR,and sentenced Pierson to the statutory

m andatory m inim tlm offive years'incarceration- wellbelow the guideline recom mendation-

and afour-yearterm ofsupervised releaseunder21U.S.C.j841(b)(1)(B).ECF No.347. The
courtalso noted in itsJudgmentthatthecourtwould havesetasidethetwo-pointenhancementfor

thefirearm ifPiersonhadmadeamotiontodoso.Ld-aat2.
                                     ProceduralH istoa

       Piersonfiledherj2255petitionon October26,2018.ECFNo.365. Thereafter,United
StatesM agistrate Judge Pnm ela M eade Sargentordered Pierson to respond and explain why her

petition should notbe sum marily dism issed as tmtimely. ECF No.368. Following Pierson's

response,the Governmentm oved to dism iss Pierson's petition on multiple grounds,including

tim eliness, Pierson's w aiver of collateral attack rights, and Pierson's m andatory m inim tlm

sentence.




                                               2
        Pierson responded to the Governm ent'sm otion.Based on the Supreme Court'sdecision

in Sessionsv.Dimaya,138 S.Ct.1204 (2018),Pierson arguesthata2-leve1enhancementfor
possessionofadangerousweapon underGuidelinesj2D1,1(b)(1)shouldnothavebeenimposed
in hercase.In hersubsequentresponsebrief,Piersonpointsto United Statesv.Davis,139 S.Ct.

2319(2019)infurthersupportofherargument.Piersonalso arguesthatthecourtcouldimposea
Gssafety valve''sentence,should itfind thathersentencewasunconstitm ional. Pierson doesnot

allegeineffectiveassistance,ofcotmselin herpetition orin any ofherablebriefing.

                                           Standard ofR eview

        &;(Bjy its terms, j 2255 does not allow for a court's consideration and correction
ofevery alleged sentencing erron'' United Statesv.Foote,784 F.3d 931,936 (4th Cir.2015)
(emphasisinoriginal),Tostateaviableclaim forreliefllnderj2255,apetitionermustprove:(1)
thathersentencewastdimposed inviolation oftheConstitution orlawsoftheUnited Statesi''(2)
thatçGthecourtwaswithoutjurisdictionto imposesuch asentencei''or(3)thatççthesentencewas
in excessofthemaximum authorizedby law,orisotherwisesubjectto collateralattack.'' 28
U.S.C.j 2255(a). Pierson bearsthe blzrden ofproving groundsfor a collateralattack by a
preponderanceoftheevidence.SeeM illerv.UnitedStates,261F.2d546,547(4th Cir.1958).
                                                Discussion

        Even ifPierson'spetition weretimely,lPierson'spetition doesnotpresentgrotmdsforj
2255 relief. In orderto collaterally attack a sentence based upon alleged errorsthatcould have



        Thecourtavoidsnlling on whetherthe Supreme Court's decisionsin Dimava and Davishave retroactive
effect,whichiscurrentlyanopenquestion.SeeDavis,139S.Ct.at2354(Kavanaugh,J.,dissenting)(statingwhether
majoritydecisionhadretroactiveeffectwasunclear);butseeWelchv.United States,136S.Ct.1257,1268(2016)
(holdingthatJolmsonv.UnitedStates,135S.Ct.2551(2015)has&cretroactiveeffectincasesoncollateralreview'');
Montgomervv.Louisiana,136S.Ct.718,728-30(2016),asrevised(Jan.27,2016)(holdingthat(çnew substantive
rules,''which dtset forth categorical constimtional guarantees thatplace certain criminal laws and punishments
altogetherbeyondtheState'spowertoimpose,''Ssare,indeed,retroactive''andsubjecttocollateralattack).

                                                     3
been butwerenotpursued on directappeal,themovantmustshow cause and actualprejudice
resulting from the errors ofwhich she com plains. Altem atively,she mu
                                                                     'st demonstrate that a

miscarriageofjusticewouldresultifthecotlrtrefusestoconsiderthepetition.SeeUnitedStates
v.M avbeck,23 F.3d 888,891-95(4th Cir.1994)(citingUnited Statesv.Fradv,456U,S.152,
167-68(1982:.
       First,Piersonfailstoshow actualprejudicebecausethefrearm enhancementhadnoeffect
on Pierson'ssentence:thecourthad,and stillhas,no authoritytoreducePierson'ssentencebelow

the statutory minimum . Pierson pled guilty to conspiracy to distribute 50 grnm s orm ore of

methnmphetamine, in violation of 21 U.S.C. jj 846, 841(a)(1) and (b)(1)(B). Under j
841(b)(1)(B),themandatorymirlimum sentenceistûnotlessthan5years''ofincarcerationandfour
yearsofsupervised release. A districtcourtm ay only entera sentence forlessthan a stam tory

mandatory minimum term fortworeasons'
                                    .iftheGovernmentfilesasubstantialassistancem otion

tmder18U.S.C.j3553(e),orifthedefendantqualisesforsafety-valverelieftmder18U.S.C.j
3553(9.M elendezv.United States,518U.S.120,128-30 (1996);United Statesv.M cRae,214
F.App'x292,293(4th Cir.2007).
       This case presented no grounds fordeparting below the mandatory minimum sentence.

The Governm ent m ade no substantial assistance motion on Pierson's behalf, and Pierson's

crim inalhistory precluded safety-valve reliefatthe time ofhersentencing. SeeECF N o.366 at

23; 18 U.S.C.j 3553(941) (2010) (defendanteligible forbelow-guidelines sentence if çtthe
defendant does nothave naore than          criminalhistory point''nmong other requirementsl.z



       Thechangesto thisprovision undertheFirstStep Actarenotretroactive,andthusPierson isnotentitled to
resentencingonthesegrounds.SeeFirstStepActof2018,Pub.L.No.115-391,j402(b),132Stat.5194(providing
thattheAct'schangesto 18U.S.C.û3553(941)'dshallapply only toaconviction enteredon oraherthedateof
enactment''oftheAct.);UnitedStatesv.Vargas,781F.App'x8l5,821(11thCir.2019)(notingthatKccongressmade
theamendmentapplicabletoconvictionsenteredonlyonandaherthedateofenactmenf').
                                                  4
Accordingly,the courthad no authority to impose a sentence below the statutory term ,and the

firearm enhancementdid notaffectPierson'ssentence. SeeUnited Statesv.W ard,246 F.App'x

835,839 (4th Cir.2007)(ruling thatany errorin calculating offenselevelwasharmlesswhere
courtimposedmandatol.
                    yminimum sentenceandhadnoauthoritytodepartdownwards);seealso
Foote,784F.3dat940-42(nogrotmdsforj2255reliefbasedonsentencingerrorwheresentence
waswithin statutot'
                  yrange).
       Theauthodty Pierson citesdoesnotchangethatresult.Dim avaandDaviqboth addressed

thedefinition ofaSçcrimeofviolence.''SeegenerallyDimaya,138S.Ct.at1216 (addressingthe
residualclauseof18U.S.C.j16,whichdefinesattcrimeofviolence''forpurposesofmanyfederal
stamtes);Davis,139S.Ct.at2324(addressingGtheightenedcriminalpenaltiesforusingorcarrying
atirearm (during and in relationtoy'orpossessingaûreazm din furtheranceof,'any federaltcrim e

ofviolence ordrug traffclcing crime'''under 18 U.S.C.j 924(c)(1)(A)). Nowhere in either
decision did the Supreme Courtaddress the constitutionality or application of U.S.S.G. j
2D1.1(b)(1). And neitherdecision has any bearing on the constitutionality ofthe mandatory
m inimum sentence imposed forconspiracy to distribute 50 grnm sorm ore ofm ethnmphetnm ine,

w lzich involvesno conviction fora ç'crim e ofviolence.''

       Piersonpointsoutthatbothj924(c)(1)(A),addressedinDavis,andU.S.S.G.j2D1.1(b)(1)
concerp the possession ofa firem'm . Thatiscorrect,butofno import. The constitutionalfaults

addressed in Dimaya and Davis concerned ambiguity in the definition ofSGcrim e of violencek''

Thosedecisionsdidnotaddressambiguityinwhetherd<adangerousweapon (includingatsrenrm)
w as possessed,''or w hether itw as ççclearly im probable thatthe w eapon w as connected with the

offense.''U.S.S.G.j2D1.1(b)(1);U.S.S.G.52D1.1ApplicationNote11;seealsoUnitedStates
v.Harris,128F.3d850,852-53(4thCir.1997).Asaresult,neitherDimayanorDavisaffectsthe


                                                5
calculation ofPierson'soffense level. SeeU nited Statesv.Nwankwo,N o.12-CR-31,2019 W L
                                            -




4743823,at *1 (S.D.N.Y.Sept.17,2019) (holding Davis was notrelevantto offense level
calculationtmderj2D1.1(b)(1)becausethesectionGGdoesnotuseorotherwiserelyuponthetenn
Gcrimeofviolence''')
       Second,Pierson failsto demonstrate thatamiscarriage ofjusticewould occllrwithout
relief An alleged m isapplication ofthe sentencing guidçlines ççtypically does notconstim te a

miscarriageofjustice.''United Statesv.M ikalaitmas,186F.3d490,496(4thCir.1999).Rather,
fttmiscarriages ofjustice'in the post-conviction contextare grollnded in thenotion ofactual
innocence.'' See Foote,784 F.3d at941.Pierson doesnotargue actualinnocence,oreven that

she did notpossess the gtm atissue. Rather,she asks the courtto address alleged errors in

calculatingthe sentencing guidelines.

       Finally,thecourtconcludesthateachoftheclaimsraisedinPierson'sj2255motionfalls
withinthescopeofherwaiverofcollateral-attack rights.3 TheUnited StatesCourtofAppealsfor

the Fourth Circuithasrecognized a narrow classofclaim sthatfalloutside the scope ofa valid

waiver. Claim s such asthe imposition ofa sentence above the statutory maxim um,sentencing

based on an constitutionally impermissible factorsuch asrace,United Statesv.M arin,961 F.2d

493,496 (4th Cir.1992),orthe complete denialofcotmselatany stage ofthe proceedings
followingtheentry oftheplea,UnitedStatesv.Attar,38F.3d727,732-733(4th Cir.1994),fall
outsidethescope ofthewaiver. Pierson hasalleged no such claim s.




       Pierson doesnotchallengethevoluntarinessofherpleaar eement.
                                                 6
                                      C onclusion

      Forthe reasonsstated,the courtwillgrantthe Government'smotion and deny Pierson's

m otions.TheClerk isdirectedto gendcertised copiesofthisopinion andtheaccompanying order

to thepetitionerand a11counselofrecord.

      DATED:Thisi* dayofNovember,2019


                                                     eniorU nited StatesD istrictJudge




                                           7
